                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

REGINALD G. BAKER, SUZANNE
LEWIS, in her official capacity as
Power of Attorney for Plaintiff;                             8:19CV93
KIMBERLY NOAHR, Petitioner elect;
and MINOR CHILDREN OF THE
ABOVE,

                   Plaintiffs,

      vs.                                               MEMORANDUM
                                                         AND ORDER
J.D., CEO Alivation Health; ANNETTE
KAY MARGET, HARBANS S. DEOL,
in his official capacity as Director of
Health Services for Nebraska
Department of Correctional Services;
DR. JEFFREY P. KASSELMAN,
SARA BETH ALLEN, DR. JEFFREY
A. DAMME, M.D.; DOES 1-6, Nurses;
PETE RICKETTS, in his official
capacity as Govenor in and for State of
Nebraska; SCOTT R. FRAKES, in his
official capacity as Director of NDOCS;
JOHN BOLDUC, in his official capacity
as Superintendant of Nebraska State
Patrol; R. HOLLEY, BRAD HANSEN,
SCOTT BUSBOOM, c/m Ruede; and
LAWYERS,

                   Defendants.

       This matter is before the court on Plaintiff Reginald G. Baker’s motion for
status (filing no. 14), which is granted. On April 2, 2019, the court ordered Plaintiff
to show cause why he is entitled to proceed in forma pauperis in this action. (Filing
No. 11.) The court identified three cases that were brought by Plaintiff that may
have been dismissed because they were frivolous, malicious, or failed to state a
claim. The three cases identified by the court were Baker v. Polk County, et al.,
4:94CV70913-HDV (S.D. Iowa), dismissed as frivolous on February 6, 1995;
Baker v. Dodge County, et al., Filing No. 9, 8:96CV181-TMS (D. Neb.), dismissed
as frivolous or malicious on July 3, 1996; and Baker v. Retelsdorf, et al., Filing
Nos. 30 & 31, 4:14CV3103-RGK-PRSE (D. Neb.), dismissed without prejudice for
failure to state a claim on April 20, 2015. The Prison Litigation Reform Act
(“PLRA”) prevents a prisoner with “three strikes” from proceeding IFP unless the
prisoner is under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

        Plaintiff filed a response to the court’s order on April 10, 2019. (Filing No.
13.) Plaintiff asserts that in Baker v. Polk County, et al., 4:94CV70913-HDV (S.D.
Iowa), the “case was settled out of court by Plaintiff’s court-appointed counsel—
Baird, Laird, McEachen and Pedersen of Omaha, NE on the day that the case was
scheduled to be heard by the court.” (Id. at CM/ECF p. 1.) Plaintiff also argues that
if he is not allowed to proceed with his action, “[i]t gives the Defendants further
leave to cause further violations of Plaintiff’s rights and State laws, to possibly
cause future harm or injury to Plaintiff, at the hands of the Defendants to neglect
Plaintiff’s right to proper and adequate Medical and Mental Health Treatment.”
(Id. at CM/ECF p. 2.)

       The docket sheet in Baker v. Polk County, et al., 4:94CV70913-HDV (S.D.
Iowa), available to this court via PACER, reflects that Plaintiff’s motion to appoint
counsel was denied in that case when the United States District Court for the
Southern District of Iowa dismissed Plaintiff’s amended complaint as frivolous
upon further initial review.1 The docket sheet does not reflect that the case was
ever “scheduled to be heard by the court.” Thus, the available court records in
Baker v. Polk County, et al., 4:94CV70913-HDV (S.D. Iowa), directly contradict
Plaintiff’s allegation regarding settlement of the case, and the court finds Plaintiff

      1
         In Case No. 4:14CV3103-RGK-PRSE, this court provided Plaintiff with a copy of the
docket sheet in Baker v. Polk County, et al., 4:94CV70913-HDV (S.D. Iowa). (Filing No. 20,
Case No. 4:14CV3103.)

                                            2
has failed to establish good cause why this case should not be considered a “strike”
pursuant to 28 U.S.C. § 1915(g).

       As the court has determined that three federal court cases brought by
Plaintiff, while a prisoner, were dismissed as frivolous or for failure to state a
claim, the court must consider whether Plaintiff has demonstrated he “is under
imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The court has
considered Plaintiff’s response to the court’s show cause order and the Complaint
and finds his allegations fail to establish a threat of serious injury sufficient to
overcome the “three strikes” bar. Plaintiff generally alleges that, between June and
October of 2018, he received inadequate medical and mental health care while
incarcerated at the Tecumseh State Correctional Institution and suffered a stroke as
a result. However, complaints solely about past alleged harms are insufficient to
show the imminent physical harm required under § 1915(g). See Martin v. Shelton,
319 F.3d 1048, 1050 (8th Cir. 2003) (“[T]he requisite imminent danger of serious
physical injury must exist at the time the complaint or the appeal is filed . . . . [and]
the exception focuses on the risk that the conduct complained of threatens
continuing or future injury, not on whether the inmate deserves a remedy for past
misconduct.”). Accordingly,

      IT IS ORDERED that:

      1.     Plaintiff’s motion for status (filing no. 14) is granted.

       2.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing no.
2) is denied.

     3.      Plaintiff’s other pending motions (filing nos. 7, 8, 9, & 13) are denied
as moot.

      4.     This case is dismissed without prejudice and a separate judgment will
be entered in accordance with this Memorandum and Order.

                                           3
      5.   Any notice of appeal filed by Plaintiff must be accompanied by the
$505.00 appellate filing fee because Plaintiff will not be allowed to proceed in
forma pauperis on appeal.

      Dated this 10th day of May, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          4
